By the Court,

Whiton, C. J.
The peremptory mandamus must be denied.
The judge of the first circuit has already decided *811the matter in controversy between the parties in interest, and we cannot in this way correct any errors which he may have committed. Admitting that the position taken by the relator is correct; that Reas should have been ordered to pay the costs, still a mandamus does not lie to correct any such error.
To direct in this way the judge to decide the questions involved, would be a gross perversion of the proper office of a writ of mandamus. Peop. vs. Oneida Com. Pleas, 21 Wend., 20 ; Elkins vs. Attheram, 2 Denio, 191; 10 Pick, 244 ; Gray vs. Fidge, 11 id., 189 ; Moore, petitioner, 18 id., 443 ; Gibbs vs Hampden. 19 id. 298.